 1 Byron Z. Moldo, CA SBN 109652
    bmoldo@ecjlaw.com
 2 Admitted Pro Hac Vice
   ERVIN COHEN & JESSUP LLP
 3 9401 Wilshire Boulevard, Ninth Floor
   Beverly Hills, California 90212-2974
 4 Telephone (310) 273-6333
   Facsimile (310) 859-2325
 5
   Bart K. Larsen, Nevada Bar #8538
 6 blarsen@klnevada.com
   KOLESAR & LEATHAM
 7 400 S. Rampart Boulevard, Suite 400
   Las Vegas, NV 89145
 8 Telephone (702) 362-7800
   Facsimile (702) 362-9472
 9
   Attorneys for Joshua Teeple, Permanent Receiver
10
11
12
                                  UNITED STATES DISTRICT COURT
13
                           DISTRICT OF NEVADA, SOUTHERN DIVISION
14
15
     FEDERAL TRADE COMMISSION,                  Case No. 17-CV-02000-APG-GWF
16
                         Plaintiff,             STIPULATION TO EXTEND TIME
17                                              FOR RECEIVER TO FILE AND
               v.                               SERVE FINAL REPORT; ORDER
18
   REVMOUNTAIN, LLC, a Nevada
19 limited liability company, et al.
                                                The Hon. Andrew P. Gordon
20                       Defendants.
21
               IT IS HEREBY STIPULATED by and between Joshua Teeple, Permanent
22
     Receiver (“Receiver”), plaintiff Federal Trade Commission (“Plaintiff”), defendants
23
     RevMountain, LLC; RoadRunner B2C, LLC, d/b/a RevGo; Wave Rock, LLC;
24
     Juniper Solutions, LLC; Jasper Woods, LLC; Wheeler Peak Marketing, LLC;
25
     ROIRunner, LLC; Cherry Blitz, LLC; Flat Iron Avenue, LLC; Absolutely Working,
26
     LLC; Three Lakes, LLC; Bridge Ford, LLC; How and Why, LLC; Spruce River,
27
     LLC; TrimXT, LLC; Elation White, LLC; IvoryPro, LLC; Doing What’s Possible,
28

     16177.1:9365567.1
 1 LLC; RevGuard, LLC (“RevGuard”); RevLive!, LLC; Blue Rocket Brands, LLC;
 2 Convertis, LLC; Convertis Marketing, LLC; Turtle Mountains, LLC; Boulder Black
 3 Diamond, LLC; Mint House, LLC; Thunder Avenue, LLC; University & Folsom,
 4 LLC; Boulder Creek Internet Solutions, Inc.; Walnut Street Marketing, Inc.; Snow
 5 Sale, LLC; Brand Force, LLC; Wild Farms, LLC; Salamonie River, LLC; Indigo
 6 Systems, LLC; Night Watch Group, LLC; Newport Crossing, LLC; Greenville
 7 Creek, LLC; Brookville Lane, LLC; Anasazi Management Partners, LLC; Honey
 8 Lake, LLC; Condor Canyon, LLC; Brass Triangle, LLC; Solid Ice, LLC; Sandstone
 9 Beach, LLC; Desert Gecko, LLC; Blizzardwhite, LLC; Action Pro White, LLC;
10 First Class Whitening, LLC; Spark Whitening, LLC; Titanwhite, LLC; Dental Pro
11 At Home, LLC; Smile Pro Direct, LLC; Circle of Youth Skincare, LLC;
12 DermaGlam, LLC; Sedona Beauty Secrets, LLC; Bella at Home, LLC; SkinnyIQ,
13 LLC; Body Tropical, LLC; and each of their subsidiaries, affiliates, successors, and
14 assigns (“Corporate Defendants”), and defendant Blair McNea (“McNea”), as
15 follows:
16                                          RECITALS
17             A.        On July 25, 2017, this Court entered Plaintiff’s Temporary Restraining
18 Order with Asset Freeze, Appointment of a Temporary Receiver, and Other
19 Equitable Relief, and Order to Show Cause Why a Preliminary Injunction Should
20 Not Issue.
21             B.        On September 1, 2017, this Court entered its Preliminary Injunction
22 with Asset Freeze, Appointment of Receiver, and Order Equitable Relief as to
23 Defendants Blair, McNea, Jennifer Johnson, and Entity Defendants (“Preliminary
24 Injunction”).
25
26
27
28

     16177.1:9365567.1                               2
 1             C.         The Preliminary Injunction also provided that Joshua Teeple was
 2 appointed as permanent Receiver of the Receivership Entities1 with full powers of
 3 an equity receiver. The Preliminary Injunction includes the duties and authorities of
 4 the Receiver. Those powers include, but are not limited to: taking exclusive custody,
 5 control, and possession of all Assets2 and Documents of, or in the possession,
 6 custody, or under the control of any of the Receivership Entities, wherever situated;
 7 and conserving, holding, managing, and preventing the loss of all Assets of the
 8 Receivership Entities, and performing all acts necessary or advisable to preserve the
 9 value of those Assets.
10             D.         On April 10, 2018, this Court entered the Stipulated Permanent
11 Injunction and Other Equitable Relief as to Defendant Blair McNea and All
12 Corporate Defendants (“Permanent Injunction”). The Permanent Injunction
13 provided in section IX. “that the Receiver is directed to, within 180 days of the date
14 of entry of this Order, unless good cause is shown to extend the receivership beyond
15 180 days, file and serve on the parties a final report (“Final Report”) and request
16 payment of fees and expenses.”
17             E.         The Permanent Injunction at section VII. directed the Receiver to
18 liquidate, for fair market value, all of the receivership’s Assets, including the Assets
19 identified in Sections IV(B), (C), (D), (E), (F), and (G) of the Permanent Injunction.
20             F.         All Assets of the receivership estate have been liquidated except the
21 following:
22                        1) Defendant McNea’s rights and interests in The Grid, Inc. (“Grid”),
23             Tubular Labs, Inc. (“Tubular”) and Seek Capital, Inc. (“Seek”);
24
25           1
                “Receivership Entities” means Entity Defendants as well as any other entity that has conducted any business related to
     Defendants’ marketing of negative option offers, including receipt of Assets derived from any activity that is the subject of the
26   Complaint in this matter, and that the Receiver determines is controlled or owned by any Defendant.

27             2
                   “Asset” means any legal or equitable interest in, right to, or claim to, any property, wherever located and by whomever
     held.
28

     16177.1:9365567.1                                                 3
 1                       2) Intellectual property owned by the Corporate Defendants;
 2                       3) Collection of outstanding accounts receivable owed to the Corporate
 3             Defendants;
 4                       4) Defendant McNea’s painting titled “Black Roses Painting”
 5             (“Painting”); and
 6                       5) The real property located at 6331 Snowberry lane, Niwot, Colorado
 7             80503 (“Property”).
 8             G.        The Receiver expects that the intellectual property owned by the
 9 Corporate Defendants, and defendant McNea’s rights and interests in Grid, Tubular,
10 and Seek, and the Painting, will be liquidated by January 31, 2019.
11             H.        The Receiver has unsuccessfully attempted to liquidate the intellectual
12 property owned by the Corporate Defendants, but will continue his liquidation
13 efforts.
14             I.        The Receiver commenced certain litigation to collect outstanding
15 accounts receivable owed to the Corporate Defendants. The Receiver is uncertain at
16 this time if all of the litigation will be concluded by January 31, 2019.
17             J.        Although the Receiver retained the services of a licensed real estate
18 broker to list and sell the Property immediately after entry of the Permanent
19 Injunction, and the Property has been continuously marketed at all times thereafter,
20 the Property has not yet sold despite the listing price having been reduced.
21             K.        Due to the assets listed in recital F. above not having been sold, the
22 Receiver will not be able to file and serve a final report within 180 days after entry
23 of the Permanent Injunction.
24             L.        The Receiver is confident that defendant McNea’s interests in Grid,
25 Tubular, and Seek will be sold by January 31, 2019, but he is less certain that the
26 litigation to collect outstanding accounts receivable with conclude, and that the
27 Property can be sold so that he can file his final report by January 31, 2019.
28             M.        For the reasons set forth above the Receiver believes that good cause

     16177.1:9365567.1                                 4
 1 exists to extend the date to file and serve a final report as the Property has not yet
 2 sold.
 3             N.        In order to extend the date for submission of his final report, the Parties
 4 have entered into this stipulation.
 5             NOW, THEREFORE, in consideration of the foregoing, the Parties agree as
 6 follows:
 7             1.        IT IS HEREBY STIPULATED that the time for the Receiver to file
 8 and serve a final report is extended to January 31, 2019.
 9             2.        IT IS FURTHER STIPULATED that if good cause is shown, the
10 January 31, 2019 date for the Receiver to file and serve a final report may be further
11 extended.
12 DATED: October 17, 2018                                 ERVIN COHEN & JESSUP, LLP
13
14                                                         By:__/s/ Byron Z. Moldo___________
                                                              Byron Z. Moldo
15
                                                              Attorneys for Joshua Teeple,
16                                                            Permanent Receiver
17
18 DATED: October 17, 2018                                 FEDERAL TRADE COMMISSION
19
20                                                         By:__/s/ Sarah Waldrop____________
21                                                            Sarah Waldrop
                                                              Attorneys for Plaintiff Federal
22                                                            Trade Commission
23
24               IT IS SO ORDERED.
25
26
                                                       __________________________________
27                                                     UNITED STATES DISTRICT JUDGE
                                                       Dated: October 18, 2018.
28

     16177.1:9365567.1                                 5
